Citation Nr: 1325905	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  The Veteran reported that while in service he was exposed to excessive noise exposure from mortar attacks and helicopters.  As the Veteran's representative emphasized, the RO granted entitlement to service connection for PTSD, which underlying stressors included taking wounded off of helicopters and mortar attacks.  Further, the Veteran is competent and credible to report exposure to excessive noise.  

VA treatment records show that in January 2010 the Veteran was diagnosed as having bilateral sensorineural hearing loss.  The Veteran reported that he had constant, bilateral tinnitus.  The Veteran reported excessive noise exposure both in service and occupationally.

In light of the Veteran's noise exposure in service, and current hearing loss and reported tinnitus, a nexus opinion is necessary, such that the Board will remand for a VA audiological examination.  The examiner should opine as to the nature and etiology of the Veteran's hearing loss and tinnitus, and provide reasoning. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims folder and Virtual VA must be reviewed by the examiner prior to the conduct of any requested study.  The examiner should specifically accept as true the Veteran's statements regarding in-service noise exposure, as well as occupational noise exposure.  The examination must include audiometric and speech discrimination testing of both ears.  The examiner must then opine whether it is at least as likely as not (1) that any current bilateral hearing loss is related to service and (2) that any tinnitus is related to service.  A rationale should be provided for any opinions.

2.  The Veteran is to be advised in writing that it is his responsibility to report for any VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once. 

4.  After taking any further development deemed appropriate, readjudicate the claim.  If any benefit sought is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


